Kinne, J.
1 *6832 *682I. It is contended that Mrs. Goodman has no right of homestead in this lot. In Pelan v. De Bevard, 13 Iowa, 53, it was held that a homestead might exist in a lease-held estate. The court said that the exemption provided by statute “is not limited to any particular estate, either as to its duration or extent.” And in Stinson v. Richardson, 44 Iowa, 373, it was held, that the fact that a *683vendor retained the legal title as security for unpaid purchase money, would not operate to defeat the vendee's claim of homestead in the property. The interest acquired by the husband in this case was such that the homestead right attached. Such being the case, no conveyance of it by the husband alone would be of any validity. Code, section 1990. An assignment Of a lease, by the husband alone, of premises occupied as a homestead, is not valid. Pelan v. De Bevard, 13 Iowa, 53. In the case at bar, the husband, after plaintiff had. declared the contract forfeited, in writing, undertook to acknowledge said forfeiture as valid and binding. It is clear that, under the statute prohibiting the incumbrance or conveyance of the homestead, except by the joint act, in writing, of both husband and wife, this attempted acknowledgement of the claimed forfeiture was void.
3 II. There is some conflict in the evidence, as to whether or not the plaintiff waived his right to insist upon a forfeiture under his contract. We think, however, he, by his acts and statements, fairly led the wife to believe that he would not insist upon the strict terms of the contract as to payments. Therefore, he ought not now be permitted to insist that, by reason of the payments not being made at the time agreed upon, all rights of the parties thereunder were forfeited. We conclude that plaintiff waived the right of forfeiture provided for in the contract. The tender was sufficient, and- the decree below ÍS AEEIKMED.